Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining unit, a supplying unit, and a training unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 USC § 101
5. 	Claims 23-25 recite a computer program product to utilize machine learning to process an
untrusted training data set, the computer program product comprising a computer readable storage mediums collectively storing program instructions. The specification differentiates between the computer readable storage medium being non-transitory and transitory. For example, at paragraph 0082 the specification says: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical
signals transmitted through a wire”. Thus, only non-transitory embodiments are included in the
meaning of “computer readable storage medium. Accordingly, claims 23-25 meet the requirement
under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1, 4-5, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okumura, et al. (US 2018/0293495 A1).
8. 	With regard to claim 1, Okumura, et al. disclose a reservoir computing system (See for example, paragraph 0023) comprising: a reservoir, i.e., reservoir unit, including a random, i.e., arbitrary, laser for emitting a non-linear optical signal with respect to an input signal (See for example, paragraphs 0119-0120; and Figs. 2 and 7A); and a converter, i.e., photodiode, for converting (transforming) the non-linear optical signal into an output signal by applying a conversion function (transformation) (See for example, paragraph 0123; and Fig.7A). Thus, each of the requirements of claim 1 is met.
With regard to claim 4, the reservoir computing system of claim 1, wherein the input signal is an optical signal (See for example, paragraph 0122).
With regard to claim 5, the reservoir computing system of claim 1, wherein the output signal is an electrical signal (See for example, paragraph 0123).
With regard to claim 14, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1 except claim 14 is a method claim. Claim 14 distinguishes from claim 1 only in that it recites supplying an input signal corresponding to an object to a reservoir and identifying the object by using the output signal. Fortunately, given the broadest reasonable interpretation, Okumura, et al. disclose supplying time-series data from sixteen gas sensors and identifies the time-series data using the output signal (See Figs. 7A and 7B and the associated text).
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, et al. (US 9,852,372 B1) in view of Okumura, et al. (US 2018/0293495 A1).
11. 	With regard to claim 1, Nakano, et al. (hereinafter “Nakano”) discloses a reservoir computing system (See for example, Fig. 5 and the associated text) comprising: a reservoir (See item 500, in Fig. 5) including a optical output power (|E(t)|2), into an output signal by applying a conversion function (the (|E(t)|2) is converted to  an electric current (I(t)) using the PD  and then a digital signal (V(t)) by the ADC 540 (See for example, col. 4, lines 33-35). Nakano does not expressly call for the above crossed out limitation.   Confronted with this mentioned problem the person skilled in the art would look for alternatives in the field of Reservoir computing. The skilled person would therefore find Okumura, et al. disclosing reservoir computing comprising a laser light of arbitrary intensity (See for example, paragraph 0119). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Okumura, et al. with Nakano. The motivation for doing so is for no other to have a reservoir computing that includes an arbitrary laser, and as a result it may ensure in implementing reservoir computing without increasing an apparatus scale and capable of processing a plurality of time-series data with high accuracy and high speed (See for example, paragraph 0023).  Therefore, it would have been obvious to combine Nakano with Okumura to obtain the invention as specified in claim 1.
With regard to claim 2, the reservoir computing system of claim 1, wherein the conversion function is trained by using a training input signal and a target output signal (See for example, col. 4, lines 24-40 of Nakano).
With regard to claim 3, the reservoir computing system of claim 1, wherein the input signal is an electrical signal (See for example, col. 4, lines 23-23-24).
With regard to claim 4, the reservoir computing system of claim 1, wherein the input signal is an optical signal (See for example, col. 4, lines 27-28).
With regard to claim 5, the reservoir computing system of claim 1, wherein the output signal is an electrical signal (See for example, signal outputted by the photo detector 530, in Fig. 5).
With regard to claim 6, the reservoir computing system of claim 5, wherein the converter includes: a photo detector for converting the non-linear optical signal into an electrical signal (See for example, col. 4, lines 33-34 of Nakano); an AD converter for converting the electrical signal detected by the photo detector into a digital signal (See for example, col. 4, lines 34-35 of Nakano); and a digital signal converter for converting the digital signal from the AD converter into the output signal by applying the conversion function to the digital signal (See for example, Fig. 5 “ADC” of Nakano).
With regard to claim 7, the reservoir computing system of claim 6, wherein the converter includes a plurality of photo detectors receiving non-linear optical signals each of which are emitted from a different area of the random laser (See for example, paragraphs 0119-0123 Okumura, et al.).
With regard to claim 8, the reservoir computing system of claim 6, wherein the digital signal converter calculates a weighted sum of time-series values of the digital signal using a plurality of trained weights (See for example, col. 4, lines 33-40 of Nakano).
With regard to claim 9, the reservoir computing system of claim 1, further comprising a training apparatus for training the conversion function of the converter by using the training input signal and the target output signal (See for example, col. 4, lines 33-40 of Nakano).
With regard to claim 14, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1 except claim 14 is a method claim. Claim 14 distinguishes from claim 1 only in that it recites supplying an input signal corresponding to an object to a reservoir and identifying the object by using the output signal. Fortunately, given the broadest reasonable interpretation, Nakano discloses supplying an input waveform (or voice, speech, etc.) to a reservoir identifies/recognizes the waveform (or voice, speech, etc.) by using the output signal (See for example, col. 4, lines 23-45; and Fig. 5).
12. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Okumura, et al. as applied to claims 1-9 and 14 above, and further in view of Bhatia, et al. (US 2010/0098116).
13. 	With regard to claim 13, Nakano (as modified by Okumura, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Nakano (as modified by Okumura, et al.) does not expressly call for a temperature control unit for controlling a temperature of the random laser. However, Bhatia, et al. (See for example, paragraph 0003) teach this feature.   Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Bhatia, et al. into the system of Nakano (as modified by Okumura, et al.), and to do so would at least allow to control a temperature control mechanism of the laser to optimize emission. (See paragraph 0003, last sentence).  Therefore, it would have been obvious to combine Nakano (as modified by Okumura, et al.)  with Bhatia, et al. to obtain the invention as specified in claim 13.
Allowable Subject Matter
14. 	Claims 15-25 are allowed 
15. 	The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of Okumura, et al. and Nakano do not disclose or fairly suggest training the conversion function to reduce an error between the output signal and the target output signal corresponding to the training input signal.  While Nakano at column 4, lines 36-40, does disclose: “The intensity of digital waveform at each time is sampled and weighted-summed by the controller 570 (e.g., a FPGA, an ASIC, a CPU, etc.). The weighted-summed values are compared by the controller 570 with training signals to update the weights connected to the output layer”, Nakano is silent whether the update is carried out to train the conversion function to reduce an error between the output signal and the target output signal corresponding to the training input signal. It is for this reason and in combination with all of the other elements of the claims that claims 15-25 are allowable over Nakano and Okumura, et al.
16. 	Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2020/0131025 to Sinha, et al. disclose an alternate mathematical technique to analyze sparse datasets is reservoir computing. Reservoir computing networks are a type of recurrent neural networks, but they are fundamentally different than multi-layer perceptron networks and therefore deserve to be considered as their own class of computing devices. Reservoir computing networks are applicable to a wide range of machine learning, signal analysis and classification applications. In the context of machine learning, a reservoir is a group of nodes (or neurons), linear or nonlinear, that are interconnected in a network (see, e.g., FIG. 4). The key feature of reservoirs is that their neurons are interconnected randomly and recurrently. The state of the reservoir at a given time are dependent on the inputs, the state of the reservoir (i.e. the reservoir has memory from previous activity), and the configuration of the reservoir. A review of reservoir computing is found in Mantas Lukogevieius and Herbert Jaeger, “Reservoir computing approaches to recurrent neural network training”, Computer Science Review, 3(3): 127-149, August 2009. The randomness and high density of recurrent connections differentiates reservoir computing networks from multi-layer perceptrons and related types of neural networks (See paragraphs 0031-0032).
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665